on motion for rehearing.
GRAVES, Judge.
Appellant again insists herein that the trial court was in error in refusing to give his requested instruction No. 1, which was to the final effect that he was not punishable under the law unless he knew that in the collision between his automobile and the one in which the deceased young lady was riding some one had been injured. Such is not the law. It was his duty to stop merely on account of the collision; and there also arose a further duty, if an injury arose -by virtue of the collision, and that was to render aid, if possible, and also other duties, as shown by the quoted statute in the original opinion.
We think this cause was properly decided in the. original opinion, and the motion will be overruled. • ■ ' .